Exhibit 10.7

 



SECURITIES EXCHANGE AGREEMENT

 

This SECURITIES EXCHANGE AGREEMENT (the “Agreement”) is entered into as of this
13th day of May, 2019 (the “Effective Date”) by and between the party on the
signature page to this Agreement (the “Investor”), and TimefireVR, Inc., a
Nevada corporation (“Timefire” or the “Company”) (collectively, the Investor and
Timefire are the “Parties”).

 

Background

 

This Agreement contemplates a transaction in which the Investor will exchange
all of its derivative securities of the Company including, Series E Convertible
Preferred Stock, if any, Notes, if any, Options, if any and Warrants, if any
(collectively the “Securities”) for shares of the Company’s Series B Convertible
Preferred Stock (the “Series B”) pursuant to the terms contained below;

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereto agree as follows:

 

1. Exchange; Convertible Restriction and Proxy.

 

1.1 Exchange. Timefire agrees to exchange the Securities held by the Investor
for shares of the Company’s Series B in the amounts as designated opposite the
name of such Investor on Exhibit A attached hereto and incorporated by
reference, and the Investor agrees to exchange its Securities for Series B. The
Investor hereby agrees to accept from the Company, and the Company hereby agrees
to issue to the Investor, at the closing, the Series B in full satisfaction of
any obligations due the Investor as set out in Exhibit A. The exchange
contemplated by this transaction shall occur immediately prior to the closing of
the Share Exchange Agreement by and among the Company, Red Cat Propware, Inc.
(“Red Cat”) and shareholders of Red Cat dated the Effective Date (the “Red Cat
Agreement”).

 

1.2 Convertible Restriction. The Series B shares may not be converted into
shares of the Company’s common stock until the Company has taken the action to
authorize the increase shares of common stock whether by way of a reverse stock
split or otherwise.

 

1.3 Proxy. Upon receipt of the Series B shares and as consideration for the
Series B shares, the Investor hereby irrevocably appoints Jeffrey Thompson, or
if unavailable, the Chief Executive Officer of the Company to vote the
Investor’s Series B shares in favor of the Company’s action to authorize the
increase of shares of common stock by way of a reverse stock split or other
proposal to increase the Company’s capital. This proxy is irrevocable and
expires upon the earlier of (i) the filing of articles of amendment permitting
the conversion of all the Series B shares or (ii) December 31, 2019.

 

2. Representations and Warranties of the Company. As an inducement to the
Investor to enter into this Agreement and consummate the transaction
contemplated hereby, the Company, subject to beneficial ownership limits, hereby
makes the following representations and warranties, each of which is true and
correct in all material respects on the date hereof and will be true and correct
in all material respects on the closing date:

 

2.1. Organization, Standing and Power. The Company is duly organized, validly
existing and in good standing under the laws of the State of Nevada and has full
corporate power and authority and approvals necessary to conduct its businesses
as presently conducted, other than such franchises, licenses, permits,
authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a Material
Adverse Effect on the Company. “Material Adverse Effect” means any effect which,
individually or in the aggregate with all other effects, reasonably would be
expected to be materially adverse to the business, operations, properties,
financial condition, or operating results of the Company.

 

2.2. Authority. The Company has full power and authority to execute and deliver
this Agreement and to perform its obligations hereunder. This Agreement
constitutes the valid and legally binding obligation of the Company, enforceable
in accordance with its terms. The execution, delivery, and performance of this
Agreement and all other agreements contemplated hereby have been duly authorized
by the Company.

 

2.3. Non-Contravention. The execution and delivery of this Agreement by the
Company and the observance and performance of the terms and provisions contained
herein do not constitute a violation or breach of any applicable law, or any
provision of any other contract or instrument to which the Company is a party or
by which it is bound, or any order, writ, injunction, decree, statute, rule,
by-law or regulation applicable to the Company.

 

2.4. Litigation. There are no actions, suits, or proceedings pending or, to the
best of the Company’s knowledge, threatened, which could in any manner restrain
or prevent the Company from effectually and legally exchanging the Securities
pursuant to the terms and provisions of this Agreement.

 

2.5. Brokers’ Fees. The Company has no liability or obligation to pay fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.

 

3. Representations and Warranties of the Investor. As an inducement to Timefire
to enter into this Agreement and to consummate the transactions contemplated
hereby, the Investor hereby makes the following representations and warranties,
each of which is true and correct in all material respects on the date hereof
and will be true and correct in all material respects on the closing date:

 

3.1. Authority. The Investor has full power and authority to execute and deliver
this Agreement and to perform its obligations hereunder. This Agreement
constitutes the valid and legally binding obligation of the Investor,
enforceable in accordance with its terms. The execution, delivery, and
performance of this Agreement and all other agreements contemplated hereby have
been duly authorized by the Investor.

 

3.2. Non-Contravention. The execution and delivery of this Agreement by the
Investor and the observance and performance of the terms and provisions of this
Agreement on the part of the Investor to be observed and performed will not
constitute a violation of applicable law or any provision of any contract or
other instrument to which the Investor is a party or by which it is bound, or
any order, writ, injunction, decree statute, rule or regulation applicable to
it.

 

3.3. Litigation There are no actions, suits, or proceedings pending or, to the
best of the Investor’s knowledge, threatened, which could in any manner restrain
or prevent the Investor from effectually and legally exchanging the Securities
pursuant to the terms and provisions of this Agreement.

 

3.4. Brokers’ Fees. The Investor has no liability or obligation to pay fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.

 

3.5. Acquired for Own Account. The Securities to be acquired by the Investor
hereunder will be acquired for investment for its own account, and not with a
view to the resale or distribution of any part thereof, and the Investor has no
present intention of selling or otherwise distributing the Securities, except in
compliance with applicable securities laws.

 

3.6. Available Information. The Investor has such knowledge and experience in
financial and business matters that it can evaluate the merits and risks of an
investment in the Company. The Investor understands that its investment in the
Securities involves a high degree of risk. The Investor has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Interim
Preferred Stock. The Investor has had the opportunity to review the reports the
Company has filed with the Securities and Exchange Commission at
www.SEC.gov/EDGAR.

 

3.7. Non-Registration. The Investor understands that the Securities has not been
registered under the Securities Act of 1933, as amended (the “Securities Act”)
and, if issued in accordance with the provisions of this Agreement, will be
issued by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Investor’s representations as
expressed herein.

 

3.8. Restricted Securities. The Investor understands that the Securities are
characterized as “restricted securities” under the Securities Act. The Investor
further acknowledges that the Securities may not be resold without registration
under the Securities Act or the existence of an exemption therefrom. The
Investor represents that it is familiar with Rule 144 promulgated under the
Securities Act, as presently in effect, and understands the resale limitations
imposed thereby and by the Securities Act.

 

3.9. Legends. It is understood that the certificates for the Securities will
bear the following legend or another legend that is similar to the following:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL,
IN A FORM ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144
UNDER SAID ACT.

 

and any legend required by the “blue sky” laws of any state to the extent such
laws are applicable to the securities represented by the certificate so
legended.

 

3.10. Accredited Investor. The Investor is an “accredited investor” within the
meaning of Rule 501 under the Securities Act and the Investor was not organized
for the specific purpose of acquiring the Securities.

 

4. Survival of Representations and Warranties and Agreements. All
representations and warranties of the Parties contained in this Agreement shall
survive the execution and delivery of this Agreement.

 

5. Indemnification.

 

5.1. Indemnification Provisions for Benefit of the Investor. In the event
Timefire breaches any of its representations, warranties, and/or covenants
contained herein, and provided that the Investor makes a written claim for
indemnification against Timefire, then Timefire agrees to indemnify the Investor
from and against the entirety of any losses, damages, amounts paid in settlement
of any claim or action, expenses, or fees including court costs and reasonable
attorneys' fees and expenses.

 

5.2. Indemnification Provisions for Benefit of Timefire. In the event the
Investor breaches any of its representations, warranties, and/or covenants
contained herein, and provided that Timefire makes a written claim for
indemnification against the Investor, then the Investor agrees to indemnify
Timefire from and against the entirety of any losses, damages, amounts paid in
settlement of any claim or action, expenses, or fees including court costs and
reasonable attorneys' fees and expenses.

 

6. Post-Closing Covenants. The Parties agree as follows with respect to the
period following the closing:

 

6.1. General. In case at any time after the closing any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as the other Party may request, all at
the sole cost and expense of the requesting Party (unless the requesting Party
is entitled to indemnification therefore under Section 5).

 

6.2. Company. Timefire hereby covenants that, after the closing, Timefire will,
at the request of Investor, execute, acknowledge and deliver to the Investor
without further consideration, all such further assignments, conveyances,
consents and other documents, and take such other action, as the Investor may
reasonably request (a) to transfer to, vest and protect in the Investor and its
right, title and interest in the preferred stock, and (b) otherwise to
consummate or effectuate the transactions contemplated by this Agreement.

 

7. Expenses. Except as otherwise provided in this Agreement, all Parties hereto
shall pay their own expenses, including legal and accounting fees, in connection
with the transactions contemplated herein.

 

8. Severability. In the event any parts of this Agreement are found to be void,
the remaining provisions of this Agreement shall nevertheless be binding with
the same effect as though the void parts were deleted.

 

9. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. The execution of this Agreement may be
by actual or facsimile signature.

 

10. Benefit. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their legal representatives, successors and assigns.
Nothing in this Agreement, expressed or implied, is intended to confer on any
person other than the Parties or their respective heirs, successors and assigns
any rights, remedies, obligations, or other liabilities under or by reason of
this Agreement.

 

11. Notices and Addresses. All notices, offers, acceptance and any other acts
under this Agreement (except payment) shall be in writing, and shall be
sufficiently given if delivered to the addressees in person, by FedEx or similar
overnight next business day delivery, or by email followed by overnight next
business day delivery, as follows:

 



If to the Company: TimefireVR, Inc.   7150 E. Camelback Road, Suite 444  
Scottsdale, AZ 85251   Telephone: (602) 617-8888   Attention: Mr. Jonathan Read
  Email: jread@QUADRATUM1.COM     With a copy (for informational purposes only)
to:       Nason Yeager Gerson White & Lioce, P.A.,   3001 PGA Boulevard, Suite
305   Palm Beach Gardens, FL 33410   Telephone: (561) 471-3507   Attention:
Michael D. Harris, Esq.   E-Mail: mharris@nasonyeager.com     If to the
Investor: The address set forth on the signature page attached hereto. 



 

or to such other address as any of them, by notice to the other may designate
from time to time.

 

12. Attorney's Fees. In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or arbitration proceeding is commenced to
enforce the provisions of this Agreement, the prevailing party shall be entitled
to a reasonable attorney's fee, including the fees on appeal, costs and
expenses.

 

13. Governing Law. This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided therein or performance shall
be governed or interpreted according to the laws of the State of Nevada.

 

14. Oral Evidence. This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof. Neither this Agreement nor any
provision hereof may be changed, waived, discharged or terminated orally, except
by a statement in writing signed by the party or parties against whom
enforcement or the change, waiver discharge or termination is sought.

 

15. Assignment. No Party hereto shall assign its rights or obligations under
this Agreement without the prior written consent of the other Party.

 

16. Section Headings. Section headings herein have been inserted for reference
only and shall not be deemed to limit or otherwise affect, in any matter, or be
deemed to interpret in whole or in part any of the terms or provisions of this
Agreement.

 

17. Effectiveness of this Agreement. This Agreement and the Exchange
contemplated by Section 1 shall only occur immediately prior to the closing of
the Red Cat Agreement. Counsel for the Company shall hold the signature pages in
escrow until all Investors provide written consent to release the signature
pages to this Agreement. If the Red Cat Agreement does not close within three
business days after such release, the Company shall immediately take action to
file a Certificate of Designation for Series E Convertible Preferred Stock,
issue new certificates to the Investors which exchanged Series E Convertible
Preferred Stock and reissue certificates, a Stock Option Agreement and Notes for
the other Securities exchanged under this Agreement so that the Investors have
the same Securities they exchanged with all rights and preferences. The Series B
shall in that event be null and void.

 

18. Waiver of Registration Rights. To the extent that any Investors have rights
to cause the Company to register any Securities whether under the Registration
Rights Agreements or otherwise, such rights are waived effective with the
closing of the Red Cat Agreement.

 

[Signature Pages Attached]




   

 

IN WITNESS WHEREOF the parties hereto have set their hand and seals as of the
above date.

 

  TIMEFIREVR, INC.:  

 

 

 

 

By: /s/ Jonathan Read

Name: Jonathan Read

Title: Chief Executive Officer

 

 

 

 

 

 

 

[Signature Page to the Securities Exchange Agreement]

 

 

 

 

 

INVESTOR:

 

 

         

 

By: /s/ Gary Smith, Director

(Print Name and Title)

  Gary Smith     Address:











 

Email:

 

     

Tax ID of Investor:

 

Share Certificate Delivery

Instructions___________________________

_____________________________________

 

 

 

 

 

 

 

[Signature Page to the Securities Exchange Agreement]



 

 

EXHIBIT A

Preferred Series B Share Exchange Amounts

 

 

[tfvrexh10_4.jpg]